Title: To James Madison from William Lyman, 22 May 1806 (Abstract)
From: Lyman, William
To: Madison, James


                    § From William Lyman. 22 May 1806, London. “I herewith enclose my Account Current with the United States for the Quarter ending the 31st. March last, also a return up to the same time of the American Seamen and Citizens who have been Impressed and held in the Service of His Britannic Majesty with the transactions of this Office consequent therein together with an Abstract of the same which I doubt not you will receive in due season as Duplicates thereof are also transmitted. Hereto at this time It must be unnecessary for me to add observations or Remarks on the Political State of Affairs as herein you will be informed so fully and particularly not only from the Public papers but by Mr: Monroe our Minister, I must not however forbear to mention that since the Accession of the present Administration to Power The Temper of the Government to us ward [sic] is visibly ameliorated particularly respecting the Impressment and Release therefrom of our Seamen, The former that is Impressments are not now so frequent and the latter are with less difficulty obtained. It nevertheless continues to be a sourse of no small vexation to our Commerce and not less oppression and distress to The Individuals and their Friends Wherefrom Relief by Treaty or other means is to be desired as soon as practicable: relative to the Prospect of future Interruptions of our Commerce I must refer to the Note herewith enclosed of the Secretary of State for Foreign Affairs to Our Minister on the 16th: instant and to the other communications which I trust you will duly receive. In the contemplation of a further Communication by another opportunity hence in a few days.”
                